Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The application has been amended as follows: 
	In claim 1, line 16, the language “transmit the second” has been changed to read 
--transmit the first--.
	In claim 1, line 17, the language “the fourth” has been changed to read --a fourth--.
	In claim 2, line 2, the language “a forth” has been changed to read --the fourth--.
	In claim 2, line 2, the language “the first” has been changed to read --the second--.
	In claim 2, line 4, the language “a first” has been changed to read --the first--.
	In claim 5, line 4, and claim 16, the language “second” has been changed to read --third--.
	In claims 8 and 22, line 9, the language “surface” has been changed to read --surface,--.
In claim 8, lines 17 and 22, the language “second” has been changed to read --third--.
In claims 15, 29 and 43, line 2, the language “a second” has been changed to read --the second--.
In claim 18, line 3, and claim 34, line 2, the language “a second” has been changed to read --the second--.
In claim 30, line 30, the language “the second” has been changed to read --a second--.
	In claims 31, line 3 and claim 32, line 4, the language “a first” has been changed to read 

4.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not teach or fairly suggest an integrated optical circulator enabling polarization diversity having the structural limitations and arrangement as recited in claims 1, 16 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

RDS
January 15, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872